DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed 6/9/2021 have been entered. 

Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive.
Regarding the 112(b) rejection, applicant contends that the amendments are definite. The examiner respectfully disagrees. Although the claims have been amended, the amendments fail to render the claim definite for the reason(s) discussed in additional in the rejection below. In other words, the claim recites that “the heater is arranged to heat one or more sections of fluid” and it is unclear how that further limits the parent claim which already requires a heater arranged to heat “at least part of the fluid”. 
Applicant’s arguments with respect to the prior art rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claims are now rejected under 103 over Rioufol (US 20100089141 A1), in view of Gleitman (US 20040252748 A1). 
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is an apparatus claim which recites “the heater is arranged to heat one or more sections of fluid that are arranged along a longitudinal direction parallel to the flow direction within the inflow channel”. The limitation is indefinite for the following reason(s): the limitation must add some further structural limitation to the parent claim; i.e. the heater being arranged to heat one or more sections of fluid of dependent claim provides some kind of structural limitation to parent claim 1, which already recites “a heater arranged to heat at least part of the fluid in the inflow channel” to be proper. But whatever that structural limitation might be, it is nebulous and indefinite because Applicant is defining the apparatus using non-structural intended use limitations. It is therefore impossible to determine what theoretical structural limitation is now required by dependent claim 3, and is thus improper under 112(b). In other words, if dependent claim 3 requires something structural not already required by parent claim 1, it is impossible to determine what that structure definitely is.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rioufol (US 20100089141 A1), in view of Gleitman (US 20040252748 A1).

Regarding claim 1, Rioufol teaches an apparatus for determining properties of a fluid flowing into a pipe in a well (Fig 2, pipe 40 is within a wellbore defined by the opening in the formation 60; there is a measuring apparatus 400 to determine fluid properties), the apparatus comprising: 
an inflow channel arranged along an outside of the pipe (Fig 2, annular space between the casing described in Para 0024 and the pipe 40) and having a first opening in fluid connection with an outside of the pipe (Fig 2, perforations through casing 252 is external to pipe 40) and a second, radial opening in fluid connection with an inside of the pipe (Fig 2, openings 500; Para 0046, “the fluid flow may flow through a flow control valve 500 before entering into the main production tubing 40”) so that said inflow channel provides a path between the first opening and the second opening from the outside of the pipe to the inside of the pipe, wherein the inflow channel is configured to allow the fluid to flow from the outside of the pipe through the first opening and to the second opening, and then through the second opening to the (Fig 2, as shown in the figure with the fluid flow paths, the inflow channel as defined allows the fluid to flow from the first opening 252 to the second radial openings 500), 
a temperature sensor arranged to measure a temperature of the fluid in the inflow channel (Fig 6, Fig 5, inflow channel/annular region has a measuring section 400 with sensor 420 in Fig 5. Para 0037, 0044, these sensors may be temperature sensors 420). 
Rioufol is silent on a heater arranged to heat at least part of the fluid in the inflow channel. 
Gleitman teaches a heater arranged to heat at least part of the fluid in the inflow channel (Fig 2, Para 0037, 0045 energy transmitted by fiber optic cable 50 “is converted to heat in a substrate 54” with temperature sensors 60, 62, and 64; Abstract, this is used as a part of fiber optic sensing device 40).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Rioufol by using the fiber optic sensing device temperature sensor with a heater as disclosed by Gleitman because it allows for the sensing of “for measuring properties, such as heat transfer characteristics, of substances and environments in wells” without the “very expensive” sensing technologies known (Para 0001 and 0004 of Gleitman).    

Regarding claim 2, Rioufol as modified further teaches wherein the heater is arranged to heat one or more sections of fluid in the inflow channel for a predetermined time period (Para 0044 of Gleitman, “As the fluid 46 flows past the surface 44, the fluid is heated” the use for any period of time intended by an operator constitutes the pre-determined time additionally the examiner notes that MPEP 2114, section II states, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).  

Regarding claim 3, Rioufol as modified further teaches wherein the heater is arranged to heat one or more sections of fluid that are arranged along a longitudinal direction parallel to the flow direction within the inflow channel (Para 0044 of Gleitman, “As the fluid 46 flows past the surface 44, the fluid is heated” as a modification to Fig 2 of Rioufol where the measurement section 400 includes the fluid sensing system of Gleitman, the heater heats at least one longitudinal section of fluid within the inflow channel.  

Regarding claim 5, Rioufol as modified further teaches wherein the temperature sensor is arranged to measure the temperature at a plurality of locations in a direction parallel to the longitudinal direction of the inflow channel (Fig 2, Para 0045 of Gleitman, there are a plurality of temperature sensors 60, 62, and 64 which are longitudinally arranged and consequently measure flow in a longitudinal direction parallel to the flow in the inflow channel of Rioufol as suggested by fluid flow 46).  

Regarding claim 6, Rioufol as modified further teaches wherein the temperature sensor comprises one or more fibre optic cables arranged parallel to the longitudinal direction of the inflow channel (Fig 2, Para 0045 of Gleitman, fiber optic line 68 is parallel to the flow 46 which would be the longitudinal direction of the inflow channel/annular regions as a modification to Rioufol).  

Regarding claim 7, Rioufol as modified further teaches wherein the temperature sensor comprises two or more fibre optic cables arranged parallel to the inflow channel  (Fig 2, Para 0045 of Gleitman, fiber optic line 68 is parallel to the flow 46 which would be the longitudinal direction of the inflow channel/annular regions as a modification to Rioufol. There are a plurality of sensors e.g. 60, 62, 64 and “(Fig 2, Para 0045 of Gleitman, fiber optic line 68 is parallel to the flow 46 which would be the longitudinal direction of the inflow channel/annular regions as a modification to Rioufol)”).  

Regarding claim 8, Rioufol as modified further teaches wherein the heater and the temperature sensor are embedded within a medium (Fig 2 of Gleitman, heater 54 and sensor 60 are embedded within medium/coating 56).  
Regarding claim 9, Rioufol as modified further teaches wherein said medium is arranged adjacent to the fluid flow such that a thermal boundary layer is created at an (Fig 2 Para 0039 of Gleitman, “The heated coating 56, in turn, heats the fluid 46, which enables at least one property of the fluid to be detected,”).  

Regarding claim 10, Rioufol as modified further teaches a change in shape or thermal conductivity of an interface between the medium and the fluid (Para 0042 of Gleitman “The substrate 54 may be made of a metallic material, such as steel. The coating 56 is preferably made of a material which is very durable, relatively erosion resistant, relatively hard, as well as being highly thermally conductive, since it is exposed to the flow of the fluid 46. A material suitable for use in the coating 56 is a diamond material” because of the change in material for the coating 56 there is at least a change in the thermal conductivity).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rioufol (US 20100089141 A1), in view of Gleitman (US 20040252748 A1), further in view of Ramos (US 20060214098 A1).

Regarding claim 4, Riouful as modified is silent on wherein the heater is an electric heating cable having a longitudinal axis along the length of the cable, wherein the longitudinal axis is arranged parallel to the longitudinal direction of the inflow channel.  
	Ramos teaches an electric heating cable having a longitudinal axis along the length of the cable, wherein the longitudinal axis is arranged parallel to the longitudinal direction of the inflow channel (Fig 9, Para 0137, the optical fibers have “heatable coatings are also contemplated, such as an electrically heated end coating”. The cable is arranged parallel to the direction of flow as a modification this would be in the annular region of Riouful).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Rioufol by having the electric heating cable as disclosed by Ramos because it is combining prior art elements according to known methods to yield predictable results, specifically using the electrically heated end coating for an optical fiber to provide heat where Gleitman already teaches a substrate coated to provide heat.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676